Citation Nr: 1423055	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits, to include a plot or interment allowance.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.  The Veteran died in November 2008.  The appellant is the Veteran's sister.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a claim for burial benefits and for service connection for the cause of the Veteran's death in April 2010.  The RO denied both of these claims by way of a September 2010 rating decision.  

The appellant submitted another claim for burial benefits in October 2010, which the RO denied by way of a March 2011 rating decision.  In a notice of disagreement (NOD) that was received in March 2011, the appellant argued that she is entitled to burial benefits because the Veteran's death was related to his military service, either as a result of exposure to Agent Orange in Vietnam or, because the Veteran's military experiences caused him to self-medicate with alcohol and drugs.  

The appellant's March 2011 NOD, liberally construed, expresses disagreement with the RO's denial of her claim for service connection for the cause of the Veteran's death.  A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2013).  

The RO issued a supplemental statement of the case (SSOC) on the burial benefits claim in February 2012, which addressed the underlying matter of entitlement to service connection for the cause of the Veteran's death.  However, an SSOC is "a document prepared ... to inform the appellant of any material changes in, or additions to, the information included in the [SOC] or any prior [SSOCs]."  38 C.F.R. § 19.31 (2013).  "In no case will a [SSOC] be used to announce decisions ... on issues not previously addressed in the [SOC] or to respond to a notice of disagreement on newly appealed issues that were not addressed in the [SOC]."  Id.  

To date, no SOC has been furnished regarding the issue of entitlement to service connection for the cause of the Veteran's death and because the NOD placed this issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The claim for burial benefits is inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of the burial benefits claim must be deferred pending resolution of the cause of death claim.  

On remand, the RO must develop the cause of death claim before revisiting the burial benefits claim.  Such development is to include obtaining the Veteran's service personnel records, any additional VA and/or private medical records, and a medical opinion.  The medical opinion must reflect consideration of the appellant's theory which essentially is that the Veteran was suffering from a psychiatric disorder related to his military service, and for which he self-medicated with alcohol and drugs, that in turn led to his death.

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC addressing the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Notify the appellant of her right to appeal and that she must file a timely substantive appeal if she desires to perfect the appeal of this claim.

2.  Obtain the Veteran's complete service personnel records. 

3.  Contact the appellant and request that she identify any additional VA or private medical treatment that the Veteran received in relation to his mental health, hepatitis C, and chronic obstructive pulmonary disease (COPD).  After receiving authorization, request treatment records from any identified treatment provider.

4.  Send the claims file to a physician(s) for a medical opinion regarding the cause of the Veteran's death.  The entire claims file, to include any electronic files, must be reviewed by the examiner.

The physician(s) is to provide opinions for the following inquiries:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's E coli bacteremia, E coli urosepsis, hepatitis C, alcoholic liver disease, or COPD had onset during, or are otherwise related to an injury, disease, or event that occurred during his active military service, including his presumed exposure to herbicide agents?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran had a psychiatric disorder that was the result of, or related to, a disease, event, or injury that occurred during his military service?

(c) If the examiner determines that the Veteran had a psychiatric disorder as a result of his military service, is it at least as likely as not that this psychiatric disorder caused him to abuse alcohol and/or drugs?

Consideration must be given to the appellant's theory that the Veteran was depressed after he left military service and that he self-medicated with drugs and alcohol to escape his memories.

(d) If the examiner determines that the Veteran had a psychiatric disorder due to his military service and such psychiatric disorder caused him to abuse alcohol and/or drugs, is it at least as likely as not that the abuse of either alcohol or drugs caused or contributed (substantially or materially), to the Veteran's death? 

(e) In general, is it at least as likely as not that any principal or contributory cause of the Veteran's death had its onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service?

The physician(s) must provide a comprehensive report that includes complete rationales for all opinions and conclusions reached.

5.  Then after undertaking any additional development necessary, readjudicate the claims for entitlement to service connection for the cause of the Veteran's death and entitlement to burial benefits.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

